On appeal, the defendant contends that he was denied the right to a speedy trial under article III of CPL 580.20 because the People failed to bring him to trial within 180 days after his request for a final disposition of the indictment had been delivered to the appropriate court and prosecuting officer (see CPL 580.20, art III [a]). Although the defendant contends on appeal that the People should be charged with 206 days of delay, he concedes that he failed to challenge 30 of those days before the Supreme Court. Accordingly, the defendant’s contention that he was denied the right to a speedy trial under article III of CPL 580.20 is unpreserved for appellate review, as he only challenged 176 days of delay (see People v Williams, 220 AD2d 787, 787-788 [1995]; People v Harden, 151 AD2d 777 [1989]; People v Gooden, 151 AD2d 773, 774-775 [1989]). Contrary to the defendant’s contention, the issue was not preserved by his motion for leave to renew and/or reargue, which alleged a violation of the 120-day rule set forth in article IV of CPL 580.20 (see People v Lambert, 92 AD2d 550, 551 [1983], affd 61 NY2d 978 [1984]). Mastro, J.P, Chambers, Sgroi and Miller, JJ., concur.